—In a neglect proceeding pursuant to Family Court Act article 10, Tracy S. appeals from an order of fact-finding and disposition (one paper) of the Family Court, Dutchess County, entered May 12, 1994, which, after a hearing, found that she had neglected her children, and, inter alia, placed her under the supervision of the Dutchess County Department of Social Services for a period of up to 12 months.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner proved by a preponderance of the evidence that the appellant Tracy S. neglected the subject children (see, Family Ct Act § 1046 [b] [i]; § 1012 [f] [i]).
The appellant’s remaining contentions are without merit (see, Matter of Katherine S., 271 AD2d 538 [decided herewith]). O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.